DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-7, 9, 11-14, 16-21, 23, 26-27, and 29-33 are pending, claims 3-4, 8, 10, 15, 22, 24-25, 28, and 34-46 are cancelled, and claims 1-2, 5-7, 9, 11-14, 16-21, 23, 26-27, and 29-33 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Objections
Claims 2 and 31 are objected to because of the following informalities:
In claim 2, on line 6, “a flexure” should read “the flexure”.
In claim 31, on line 6, “a second location” should read “the second location”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image capturer” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 5-7, 9, 11-14, 16-21, 23, 26-27, and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 20, and 31, the limitation “the first and second locations are defined by a configuration…cannula” is unclear. It is unclear what “defined by” means in the context of these claims with respect to the first and second locations. Claims 2, 5-7, 9, 11-14, 16-19, 21, 23, 26-27, 29-30, and 32-33 are rejected due to their dependency on claims 1, 20, and 31. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9, 11-14, 16-17, 20-21, 23, 26-27, 29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prisco (US 2015/0045814).
Regarding claim 1, Prisco discloses an endoscopic system (see figure 1a) comprising: an endoscope (112, figure 2c) configured to be supported by an endoscope support (250, figure 2c), the endoscope comprising: a shaft (see shaft of 112, figure 2c) configured to extend through a cannula (252, figure 2c); and an image capturer (this element is interpreted under 35 USC 112f as an energy sensor, light sensors like CCD or CMOS, thermal sensors, or other types of sensors used to collect other types of energy [0046] | CMOS image sensor [0141]; Prisco) configured to capture an image from a field of view; and a controller (142, figure 1c) communicably coupled to the endoscope, the controller configured to: determine a first location (2302, figure 23 | 
Regarding claim 2, Prisco further discloses the controller is configured to determine the pose of the field of view using the first location and the second location by: determining a pose of a distal end of the shaft (ECM 242 moves endoscope 112 …through remote center of motion 256 [0083] | figure 23) based on the first and second locations ([0183]-[0193]), or determining a flexure of the shaft using the first and second locations, or using the first location, the second location, and a flexure of the shaft.  
Regarding claim 5, Prisco further discloses the controller is further configured to: control the pose of the field of view by moving at least one of: the first portion and the second portion (ECM 242 moves endoscope 112 [0083]).  
Regarding claim 6, Prisco further discloses the controller moves the first portion by moving the endoscope support (I/O motion actuator 248, figure 2c; [0083]); or the controller moves the second portion by moving the cannula.  
Regarding claim 7, Prisco further discloses the controller is further configured to roll the field of view by rotating the endoscope support and causing rotation of the first 
Regarding claim 9, Prisco further discloses the controller is further configured to: change a yaw or a pitch of the field of view by changing a yaw or a pitch of the cannula (see 244 and 246, figure 2c).  
Regarding claim 11, Prisco further discloses the controller is further configured to: control the pose of the field of view by: moving the first portion in accordance with a first movement (roll shaft [0082]); and moving the second portion in accordance with a second movement (yaw motion actuator 244 [0083]; movement of 244 would also result in the movement of 252 that can roll the field of view, see figure 2c), wherein the first and second movements performed separately would roll the field of view (see arrow for 244, figure 2b | roll shaft [0082]), and wherein the first and second movements performed in combination would not roll the field of view (movement of 244 in the opposite direction to the direction of the shaft roll would not roll the field of view, best seen with figure 2b).  
Regarding claim 12, Prisco further discloses the controller is further configured to: control the pose of the field of view by moving the first portion and the second portion (see the arrows in figure 2b); and wherein the controller moves the first portion by moving the endoscope support, and wherein the controller moves the second portion by moving the cannula (both 250 and 252/254 would be moved by 242, figure 2c).  
Regarding claim 13, Prisco further discloses the controller is further configured to: control the pose of the field of view by actively driving a change in a flexure of the shaft (actively flexible [0071] | flexible shaft camera instrument [0141]).  
Regarding claim 14, Prisco further discloses the controller actively drives the change in the flexure of the shaft by controlling a tension in a drive cable extending through the shaft (tension on the one or more tendons [0071]).  
Regarding claim 16, Prisco further discloses the controller is further configured to: receive a command (master input/output, figure 23) to move a proximal portion of the endoscope without changing a pose of a distal end of the shaft (see figure 23); determine a movement of at least one of the endoscope support and the cannula (see 2302, figure 23), wherein the movement would move the proximal portion of the endoscope without changing the pose of the distal end by moving at least one of the first and second portions (move 248, figure 2c); and drive motion of the at least one of the endoscope support and the cannula in accordance with the movement (see figure 23).  
Regarding claim 17, Prisco further discloses the endoscope support, wherein the endoscope support comprises a mechanical brake configured to prevent the endoscope from moving (brake mechanism [0080]).
Regarding claim 20, Prisco discloses a method of controlling a field of view of an endoscope (112, figure 2c) comprising: determining a pose of the field of view (2302, figure 23 | [0183]-[0193]) using a first location and a second location (see 2302, figure 23), the first location being of a first portion of the endoscope (portion of 112 near 250, figure 2c) and the second location being of a second portion of the endoscope (portion of 112 near 252, figure 2c), wherein the endoscope comprises a flexible portion (flexible shaft camera [0141]) disposed between the first portion and the second portion, wherein the first and second locations are defined by a configuration, relative to the endoscope, 
Regarding claim 21, Prisco further discloses determining the pose of the field of view using the first location and the second location comprises: determining a pose of a distal end of the shaft (ECM 242 moves endoscope 112 …through remote center of motion 256 [0083] | figure 23) based on the first and second locations ([0183]-[0193]); or determining a flexure of the shaft using the first and second locations.  
Regarding claim 23, Prisco further discloses controlling the pose of the field of view comprises: moving the first portion by moving the endoscope support (I/O motion actuator 248, figure 2c; [0083]); or moving the second portion by moving the cannula.  
Regarding claim 26, Prisco further discloses controlling the pose of the field of view comprises: moving the first portion in accordance with a first movement (roll shaft [0082]); and moving the second portion in accordance with a second movement (yaw motion actuator 244 [0083]; movement of 244 would also result in the movement of 252 that can roll the field of view, see figure 2c), wherein the first and second movements performed separately would roll the field of view (see arrow for 244, figure 2b | roll shaft [0082]), and wherein the first and second movements performed in combination would not roll the field of view (movement of 244 in the opposite direction to the direction of the shaft roll would not roll the field of view, best seen with figure 2b).  
Regarding claim 27, Prisco further discloses moving the pose of the field of view comprises moving the endoscope support and moving the cannula (ECM 242 moves endoscope 112 [0083]).  
Regarding claim 29, Prisco further discloses receiving a command (master input/output, figure 23) to move a proximal portion of the endoscope without changing a pose of a distal end of the shaft (see figure 23; can be shaft roll [0082]); determining a movement of at least one of the endoscope support and the cannula (see 2302, figure 23), wherein the movement would move the proximal portion of the endoscope without changing the pose of the distal end by moving at least one of the first and second portions (move 248, figure 2c); and driving motion of the at least one of the endoscope support and the cannula in accordance with the movement (see figure 23).  
Regarding claim 31, Prisco discloses a non-transitory machine-readable medium comprising a plurality of machine- readable instructions (“data processing used to operate the system” [0079]) which when executed by one or more hardware processors (142, figure 1c) are adapted to cause the one or more hardware processors to perform a method of controlling a field of view of an endoscope (see figure 23), the method comprising: determining a pose of the field of view (2302, figure 23 | [0183-0193]) using a first location and a second location (2302, figure 23 | [0183-0193]), the first location being of a first portion (portion of 112 near 250, figure 2c) of the endoscope and a second location being of a second portion (portion of 112 near 252, figure 2c) of the endoscope, wherein the endoscope comprises a flexible portion (flexible shaft camera [0141]) disposed between the first portion and the second portion, wherein the first and second locations are defined by a configuration, relative to the endoscope, of 
Regarding claim 32, Prisco further discloses controlling the pose of the field of view comprises: moving the first portion by moving the endoscope support (ECM 242 moves endoscope 112 [0083]); or moving the second portion by moving the cannula.  
Regarding claim 33, Prisco further discloses controlling the pose of the field of view by moving at least one of: the first portion and the second portion comprises: moving the first portion in accordance with a first movement (roll shaft [0082]); and moving the second portion in accordance with a second movement (yaw motion actuator 244 [0083]; movement of 244 would also result in the movement of 252 that can roll the field of view, see figure 2c), wherein the first and second movements performed separately would roll the field of view (see arrow for 244, figure 2b | roll shaft [0082]), and wherein the first and second movements performed in combination would not roll the field of view (movement of 244 in the opposite direction to the direction of the shaft roll would not roll the field of view, best seen with figure 2b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Prisco (US 2015/0045814) as applied to claim 1 (for claim 18-19) and claim 20 (for claim 30) above, and further in view of Yeung (US 2015/0297299).
Regarding claim 18, Prisco discloses all of the features in the current invention as shown above for claim 1. Prisco is silent regarding the endoscope support, wherein the endoscope support comprises a sensor configured to sense: a deflection of a joint of the endoscope support, or a deflection of a link of the endoscope support, or a force applied to the endoscope support.  
Yeung teaches instrument arm assemblies (130 and 140, figures 3) with sensors ([0109]). The sensors can provide for feedback during the surgical action or procedure ([0148]). The instrument arm assemblies communicate with a computing device to receive and/or transmit, one or more of control, imaging, feedback, information, and/or power signals ([0137]).

Regarding claim 19, Yeung further teaches the controller is further configured to move the endoscope support in response to: determining that the deflection of the joint is past a joint deflection criterion; or determining that the deflection of the link is past a link deflection criterion; or determining that the force applied is past a force criterion (force feedback [0109]; receive and/or transmit feedback [0137] | the examiner interpreted the force sensor information is received and being compared to a value in order to determine control for the force feedback).  
Regarding claim 30, Prisco discloses all of the features in the current invention as shown above for claim 20. Prisco is silent regarding controlling the pose of the field of view comprises moving at least one of: the first portion and the second portion in response to: determining that a deflection the endoscope support is past a deflection criterion; or determining that a force applied to the endoscope is past a force criterion.  
Yeung teaches instrument arm assemblies (130 and 140, figures 3) with sensors ([0109]). The sensors can provide for feedback during the surgical action or procedure ([0148]). The instrument arm assemblies communicate with a computing device to 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Prisco to use sensors and feedback system as taught by Yeung. Doing so would allow for force feedback during the surgical procedure ([0148]). The modified method would comprise controlling the pose of the field of view comprises moving at least one of: the first portion and the second portion in response to: determining that a deflection the endoscope support is past a deflection criterion; or determining that a force applied to the endoscope is past a force criterion (force feedback [0109]; receive and/or transmit feedback [0137] | the examiner interpreted the force sensor information is received and being compared to a value to determine control for the force feedback).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schena (US 2012/0184968) and Duval (US 2011/0282359) – has an endoscope support and cannula.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        February 24, 2022

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795